DETAILED ACTION
	Claims 1 – 7 have been canceled.
	Claims 8 – 17 have been presented for examination.
	Claims 8 – 17 are rejected.
	The office action is in response to submission of the application on 21-NOV-2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16171185.8, filed on 05/24/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/21/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
In ¶[0039, 0042, 0046, 0054, 0057-0058, 0060, 0061] of the specification, it has NPL citations that are not listed within the IDS and are not considered. 
Drawings
Figures 1, 2, and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Figures 16, 17 and 18 have images that are “photographs” of what seems to be an OBD and or a camera. While other images seem like they represent a circuit board or images grouped together. Hard to make out what is going on with the images being dark and small.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. ¶[0036] of the specification has two embedded hyperlink and are objected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim 13: “controller unit configured to”, “hardware unit configured to” and “sensor configured to”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification show that there does not appear to be a corresponding structure for unit, there is no explicit definition for the word “unit”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 13, 14, and 17  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "system dynamics" in claims 8, 11, 13, 14, and 17 is a relative term which renders the claim indefinite.  The term "system dynamics" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 8 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. an abstract idea) without significantly more.

	Claims 8 and 14 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations: 
	converting, using a computer, the textual system description into a linear temporal logic (LTL) formula;
	Converting the textual system description in a linear temporal logic is found in ¶[0064] of the specification. “The textual system description is automatically decomposed using a computer and software configured to decompose the textual system description into the keywords and the text passages linked by the keywords… Once the textual system description is decomposed in keywords (operators) and the functions definitions, an LTL formulae can be derived therefrom. This is also accomplished by a computer and appropriate software.” The text system description is the mathematical calculation.
	
converting, using the computer, the LTL formula into a first automaton;
Converting the LTL formula into a first automaton found in ¶[0066] in the specification. “A first automaton representing the textual description...” The first automaton is the mathematical calculation.

	providing, using the computer, a second automaton representing system dynamics; and
Providing a second automaton representing system dynamics is found in ¶[0066] in the specification. “… a second automaton representing the dynamics mathematical calculation.

	generating, using a computer, a test automaton by combining the first and the second automaton.
	Generating a test automaton by combining the first and the second automaton is found in ¶[0066] of the specification. “These two automata can be combined, e.g. by applying a “cross-product”… The result is another automaton (test automaton), which may be used for automatic testing when executed by the mechatronic system.” The test automaton is the mathematical calculation.
	Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the elements of “computer-assisted system design”. 
	The claim does not specify how the characteristics of a “computer-assisted system design” are being applied. MPEP § 2106.05(f) Mere Instructions to Apply an Exception have found that amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or generic components that do not utilize practical application. 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is direct to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are used in a judicial exception to particular technological environment.
The same analysis applies here in 2B, generic components that are used in a judicial exception to a particular technological environment cannot integrate an abstract idea into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claim is ineligible.

Claims 9 and 15 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claims adds further to the mathematical calculation of claim 8. Specifically, the limitations: 

generating a hardware description language (HDL) model of the testing automaton; and
Generating a hardware description language model of the testing automaton is found in ¶[0068] of the specification. “Finally, the testing automaton can be automatically converted in a hardware description language (e.g. VHDL, Very High Speed Integrated Circuit Hardware Description Language) and field programmable gate array) or the like. On the target system, the testing automaton is executed, e.g. in the FPGA, and continuously checks the set-points (e.g. a waypoint for an autonomous car) of a controller, which controls the mechatronic system…” The testing automaton is the mathematical calculation.

implementing, using the computer, the testing automation in hardware
Implementing the testing automation in hardware is found in ¶[0069] of the specification. “Using the concept of computer-assisted development a testing automaton can be generated which is executed – during system operation – on a dedicated piece of hardware (e.g. an FPGA). When designed according to the concept described herein, the testing automaton is able to eliminate controller set-points which are not compliant with the (human-readable) textual system description, which is an important factor for functional safety of a system.” The testing automaton is the mathematical concept.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?	No additional elements are recited.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible. 

	Claims 10 and 16 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the dependent claims add further to the mathematical calculation of claim 8. Specifically, the limitations: 

	decomposing the textual system description into keywords, which represents logic operators and modal temporal operators of a linear temporal logic (LTL), and test passages linked by the keywords;
	Decomposing the textual system description into keywords is found in ¶[0063] of the specification. “The basic input data used in the computer-assisted development process are a dynamic model of the mechatronic system… and a textual system description… which is a human-readable text including keywords and text passages linked by the keywords. The keywords represent logic operators and modal temporal operators of a linear temporal logic (LTL).” The textual system description is the mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of generating a software function linked and defined by the keywords, specifically:
generating using the computer, software function definitions corresponding to the text passages linked by the keywords; and
	generating the LTL formula based on the software function definitions and the operators defined by the keywords

	The claim does not specify how the software function linked and defined by the keywords are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
	The claim is ineligible.

	Claims 11 and 17 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the dependent claims add further to the mathematical calculation of claim 8. Specifically, the limitations: 

	providing a model representing the system dynamics;
	Providing a model representing the system dynamics is found in ¶[0070] of the specification. “The software used for parsing the textual system description, the generation of the LTL formulae, the discretization of the system dynamics, the generation of the automata as mentioned above and the combination of the automata to generate the testing automaton, the conversion of the automaton into VHDL may be provided in an integrated development environment which provides all the mentioned software tools, which implement the methods described herein.” The model representing the system dynamics is the mathematical calculation.
Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of discretizing the discrete model and converting the discrete model, specifically:
	discretizing the model to obtain a discrete model; and
	converting the discrete model into an automaton

	The claim does not specify how the discretizing the discrete model and converting the discrete model are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
	The claim is ineligible.

Claim 12 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of textual system description, specifically:
	wherein the textual system description is automatically enhanced to include redundancy

	The claim does not specify how the textual system description are obtained. These could merely be observations of generating within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
	The claim is ineligible.

Claim 13 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

a hardware unit configured to execute a testing automaton designed by converting a textual system description into a linear temporal logic (LTL) formula, converting the LTL formula into a first automaton, providing a second automaton representing system dynamics, and generating the test automaton by combining the first and second automaton; and
The hardware configured to execute a testing automaton is found in ¶[0066] of the specification. “At this point, two automata have been generated. A first automaton representing the textual system description and a second automaton representing the dynamics of the mechatronic system. These two automata can be combined, e.g. by applying a “cross-product”… During operation of the mechatronic system (e.g. while an autonomous car is driving) the test automaton is able to check the current status of the system for compliance with the requirements/rules specified in the textual system description.” The test automaton is the mathematical calculation.
Thus, the claim recited a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of mere data gathering, specifically:
	a controller unit configured to execute a controller task to control the dynamic system; 
	at least one sensor configured to obtain sensor information,
	wherein the controller unit is configured to provide one or more set-points to the hardware unit, 
	wherein the hardware unit is configured to check, based on the sensor information, whether the one or more set-points are compliant with the textual system description

	The claim does not specify how the controller unit is configured to execute a controller task and to provide one or more set-points to the hardware unit, sensor configured to obtain sensor information and a hardware unit is configured to check, based on the sensor information, whether the one or more set-points are compliant and how they are obtained. These could merely be observations of executing and converting within a simulation. MPEP § 2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 

	The claim is directed to an abstract idea.

	Step 2B: Claim provides and Inventive Concept?
	As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
	The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
	The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yan Rongjie et al: “Formal consistency checking over specifications in natural languages”, 2015 Design, Automation & Test in Europe Conference & Exhibition (Date), EDAA, 9 March 2015 (2015-03-09), pages 1677-1682, XP032765722, DOI: 10.7873/DATE.2015.0452 in view of
Shan, Laixiang. “Efficient Approach of Translating LTL Formulae into Büchi Automata.” Frontiers of Computer Science, 2015, journal.hep.com.cn/fcs/EN/10.1007/s11704-015-4302-z.

Referring to Claims 8 and 14, taking claim 8 as exemplary: A method for computer-assisted system design, the method comprising: 
Yan teaches “providing a textual system description;” ([p. 1677, column 1, lines 10 – 12] “Initial specifications are generated from these features that concretize vague ideas presented in natural languages.”) 
Yan teaches “converting, using a computer, the textual system description into a linear temporal logic (LTL) formula;” ([p.1677, column 2, lines 6 – 8] “The first part is a translation framework that can automatically turn requirements written in natural languages into formulas formalized in LTL.”) 

Yan does not explicitly disclose
converting, using the computer, the LTL formula into a first automaton; 
providing, using the computer, a second automaton representing system dynamics; and 
generating, using the computer, a testing automaton by combining the first and the second automaton
However, Shan teaches “converting, using the computer, the LTL formula into a first automaton;” ([p. 512, column 2, lines 1 – 4] “There are two main lines of work to implement the translation from an LTL formula to a BA effectively. In the first line, an LTL formula is translated to an alternating BA, which is translated to a nondeterministic BA.”)
Shan teaches “providing, using the computer, a second automaton representing system dynamics; and” ([p. 512, column 2, lines 4 – 10] “Alternatively, a tableaux-based construction can be applied, which yields a generalized BA as intermediate result, which is then subsequently de-generalized. In a tableaux construction, every state is labeled by a set of subformulae of the LTL specification and promises to satisfy all of these subformulae along accepting runs from it.”) 
Shan teaches “generating, using the computer, a testing automaton by combining the first and the second automaton” ([p. 512, column 2, lines 11 – 18] “proposed a series of improvement measures to improve performance of the conversion algorithm… and implemented a new conversion tool, LTL3BA, which translates an LTL formula into a very weak alternating automaton (VWAA) with a co-Buchi accepting condition. VWAA is then translated into a transition-based generalized Buchi automata (TGBA). Finally, this TGBA is degeneralized into a BA.”) 
As per the non-exemplary claim 14, these claims have similar limitations and are rejected based on the reasons given above.

	Yan and Shan are analogous art because they are from the same field of endeavor, automatic translation from natural languages describing functionalities to formal logic with an abstraction of time and system properties are typically expressed in linear temporal logic (LTL), and translated into a Buchi automaton (BA) to be checked. 
	Before the effective filling date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using translating requirements in natural languages to LTL has been investigated in many works, which is always based on a subset of natural language as disclosed by Yan by an LTL as disclosed by Shan.
	The suggestion/motivation for doing so would have been linear temporal logic whose modalities refer to time as disclosed by Yan [p. 1678, column 2, lines 41 – 45] “Linear temporal logic [3] is a modal temporal logic whose modalities refer to time. It can express properties of paths in a computation tree. The formulas are built up from a set of atomic propositions (AP), logical operations and temporal model logics.”
	Therefore, it would have been obvious to combine Yan with Shan for the benefits of automatic translation from natural languages describing functionalities to formal logic with an abstraction of time and system properties are typically expressed in linear temporal logic (LTL), and translated into a Buchi automaton (BA) to be checked to obtain the invention as specified in Claims 8 and 14.
	
Regarding Claims 9 and 15, taking claim 9 as exemplary: The method of claim 8, further comprising:
Yan teaches “generating a hardware description language (HDL) model of the testing automaton; and” ([p.1678, column 1, lines 9 – 13] “Machine learning and data mining are also used to classify natural languages into temporal requirements [10]. The translator implemented in [11] is one of the available tools, which translates specifications on hardware systems into LTL for model checking.”)
Yan teaches “implementing, using the computer, the testing automation in hardware.” ([p.1678, column 1, lines 42 – 49] “We use the CARA (Computer-Aided Resuscitation Algorithm) infusion pump control system… It is a software system developed to drive a high output infusion pump used for fluid resuscitation of patients suffering from conditions that lead to hypotension, based on the collected data on blood pressure. The main functionality is to monitor and control the operations of the infusion pump, to drive resuscitating fluids into a patient’s blood stream.”) 
As per the non-exemplary claim 15, these claims have similar limitations and are rejected based on the reasons given above.

Regarding Claims 10 and 16, taking claim 10 as exemplary: The method of claim 8, wherein converting the textual system description into the LTL formula comprises:
Yan teaches “decomposing the textual system description into keywords,  ([p. 1678, column 2, lines 31 – 39] “Maintaining consistencies between natural language and formal logic is obtained by automatic translation from natural language to LTL. In the following subsections, we review the definition of LTL, propose a restricted English grammar for syntactic parsing, and give the underlying algorithm for an extended reasoning on the semantic level and the techniques for abstracting time.”)
Yan teaches “generating the LTL formula based on the software function definitions and the operators defined by the keywords.” ([p.1678, column 2, lines 41 – 45] “Linear temporal logic [3] is a modal temporal logic whose modalities refer to time. It can express properties of paths in a computation tree. The formulas are built up from a set of atomic propositions (AP), logical operations and temporal model logics.”)

Yan does not explicitly disclose
which represent logic operators and modal temporal operators of a linear temporal logic (LTL), and text passages linked by the keywords;
generating, using the computer, software function definitions corresponding to the text passages linked by the keywords; and

However, Shan teaches “which represent logic operators and modal temporal operators of a linear temporal logic (LTL), and text passages linked by the keywords;” ([p. 513, column 1, lines 26 – 29 and column 2, lines 5 – 9] “LTL is a model temporal logic with modalities referring to time and describes the statement of properties of execution sequences of a system. LTL is usually used to describe system constraints in formal method… By the following identities, every LTL formula can be rewritten as an equivalent LTL formula is negation normal form (NNF), where operators… occurs only immediately in front of atomic propositions, and … are the only allowed Boolean connectives.”) 
Shan teaches “generating, using the computer, software function definitions corresponding to the text passages linked by the keywords; and” ([p.514, column 1, lines 24 – 35] “The tableaux construction [7] is often used to translate an LTL formula into a BA. It generates a graph which defines the states and transitions of the automata… The expansion of the resulting formula is rewritten as a cover by computing its disjunctive normal form (DNF). In order to separate what has to be true immediately from what has to be true from the next state on, the states are labeled by sets of formulae.”)
As per the non-exemplary claim 16, these claims have similar limitations and are rejected based on the reasons given above.

Yan and Shan are analogous art because they are from the same field of endeavor, automatic translation from natural languages describing functionalities to formal logic with an abstraction of time and system properties are typically expressed in linear temporal logic (LTL), and translated into a Buchi automaton (BA) to be checked. 
	Before the effective filling date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using translating requirements in natural languages to LTL has been investigated in many works, which is always based on a subset of natural language as disclosed by Yan by an LTL as disclosed by Shan.
	The suggestion/motivation for doing so would have been buchi automaton from a given LTL formula as disclosed by Shan [p. 512, column 2, lines 38 – 42] “In order to obtain a simple BA from a given LTL formula… involve the intermediate automaton (e.g., GBA or TGBA), perform simplification on the intermediate automaton, and de-generalize the intermediate automaton into the simple BA finally.”
	Therefore, it would have been obvious to combine Yan with Shan for the benefits of automatic translation from natural languages describing functionalities to formal logic with an abstraction of time and system properties are typically expressed in linear temporal logic (LTL), and translated into a Buchi automaton (BA) to be checked to obtain the invention as specified in Claims 10 and 16.

Regarding Claims 11 and 17, taking claim 11 as exemplary: The method of claim 8, wherein providing the second automaton representing the system dynamics comprises:
Shan teaches “providing a model representing the system dynamics;” ([p.511, column 2, lines 6 – 10] “Model checking is a formal verification technique that, given a finite state model of a system (the possible behavior) and a description of the requirements specification (the desirable behavior), systematically checks whether this specification holds for that model.”)
Shan teaches “discretizing the model to obtain a discrete model; and” ([p.511, column 2, lines 10 – 13] “The basic idea of model checking is to use algorithm, executed by computer tools, to verify whether a model of the system satisfies some desired properties for software or hardware systems.”)
Shan teaches “converting the discrete model into an automaton.” ([p.511, column 2, lines 14 – 21] “In order to verify whether a model of the system satisfies some desired properties, a common method is to use linear temporal logic (LTL) model checking. When the given property is expressed as an LTL formula, the model checker usually transforms the negation of this LTL formula into a Buchi automaton (BA), builds the product of this BA with the system described as an automaton, and checks the emptiness of the product automaton.”) 
As per the non-exemplary claim 17, these claims have similar limitations and are rejected based on the reasons given above.

Regarding Claim 12: The method of claim 8, 
Yan teaches “wherein the textual system description is automatically enhanced to include redundancy.” ([p. 1681, column 2, lines 16 – 29] “We use G4LTL [6] as our underlying LTL synthesis engine, which automatically checks consistency between LTL formulas transformed from the requirements in a specification, and reports the inconsistency between neighbored requirements… Locate the pair of inconsistent requirements. The process starts from a subset of consistent formulas. We can add more formulas continuously to the subset to check which one is not consistent with the subset…”)

Regarding Claim 13: A controller module for controlling a dynamic system, the controller module comprising:
Yan teaches “a controller unit configured to execute a controller task to control the dynamic system;” ([p. 1681, column 2, lines 4 – 14] “In real world applications, there are always a large amount of requirements describing functionality of the desired system… As the synthesis technique is capable of generating a controller over a set of LTL formulas, the inconsistency between different LTL formulas will prevent the synthesis tool from creating a controller…”) 
Yan teaches “a hardware unit configured to execute a testing automaton designed by converting a textual system description into a linear temporal logic (LTL) formula, ([p.1677, column 2, lines 6 – 8] “The first part is a translation framework that can automatically turn requirements written in natural languages into formulas formalized in LTL.”)
Yan teaches “at least one sensor configured to obtain sensor information,” ([p. 1682, column 1, lines 21 – 28] “The performance of G4LTL are sensitive to the number of subformulas, the number of input and output variables, and the length of a formula, e.g. the third case with different numbers of robots. Therefore, the time consumption for realizability checking of various specifications are quite different. For the consistency maintenance between natural language and formal language, the time consumption is linear to the number of requirements…”)
Yan teaches “wherein the controller unit is configured to provide one or more set-points to the hardware unit,” ([p. 1682, column 1, lines 29 – 36] “In the CARA case study, the specifications for the transformation between three working modes and the three components are consistent. During consistency checking for the TELECOMPROMISE case study, G4LTL failed to generate controllers for the last two specifications. The failure was caused by the classification of input and output variables. After locating the problem and modifying the input/output variable partition, the specification are consistent.”)  
Yan teaches “wherein the hardware unit is configured to check, based on the sensor information, whether the one or more set- points are compliant with the textual system description.” ([p. 1682, column 2, lines 1 – 7] “The framework maintains semantic consistencies between oral and formal specifications, while ensuring the implementability using synthesis. With the framework, we propose a time extraction mechanism, input-output partition heuristics, and an extension from pure syntactic parsing of sentences to reason on the semantic level. The approach is evaluated under a rich set of examples with positive results.”) 

	Yan does not explicitly disclose
	converting the LTL formula into a first automaton,
providing a second automaton representing system dynamics, and
generating the testing automaton by combining the first and the second automaton; and

However, Shan teaches “converting the LTL formula into a first automaton,” ([p. 512, column 2, lines 1 – 4] “There are two main lines of work to implement the translation from an LTL formula to a BA effectively. In the first line, an LTL formula is translated to an alternating BA, which is translated to a nondeterministic BA.”)
Shan teaches “providing a second automaton representing system dynamics, and” ([p. 512, column 2, lines 4 – 10] “Alternatively, a tableaux-based construction can be applied, which yields a generalized BA as intermediate result, which is then subsequently de-generalized. In a tableaux construction, every state is labeled by a set of subformulae of the LTL specification and promises to satisfy all of these subformulae along accepting runs from it.”)
Shan teaches “generating the testing automaton by combining the first and the second automaton; and” ([p. 512, column 2, lines 11 – 18] “proposed a series of improvement measures to improve performance of the conversion algorithm… and implemented a new conversion tool, LTL3BA, which translates an LTL formula into a very weak alternating automaton (VWAA) with a co-Buchi accepting condition. VWAA is then translated into a transition-based generalized Buchi automata (TGBA). Finally, this TGBA is degeneralized into a BA.”)

Yan and Shan are analogous art because they are from the same field of endeavor, automatic translation from natural languages describing functionalities to formal logic with an abstraction of time and system properties are typically expressed in linear temporal logic (LTL), and translated into a Buchi automaton (BA) to be checked. 
	Before the effective filling date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using translating requirements in natural languages to LTL has been investigated in many works, which is always based on a subset of natural language as disclosed by Yan by an LTL model checking algorithm by applying the tableaux-base construction, to transform an LTL formula into a simple BA directly as disclosed by Shan.
	The suggestion/motivation for doing so would have been linear temporal logic whose modalities refer to time as disclosed by Yan [p. 1678, column 2, lines 41 – 45] “Linear temporal logic [3] is a modal temporal logic whose modalities refer to time. It can express properties of paths in a computation tree. The formulas are built up from a set of atomic propositions (AP), logical operations and temporal model logics.”
	Therefore, it would have been obvious to combine Yan with Shan for the benefits of automatic translation from natural languages describing functionalities to formal logic with an abstraction of time and system properties are typically expressed in linear temporal logic (LTL), and translated into a Buchi automaton (BA) to be checked to obtain the invention as specified in Claims 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127